Citation Nr: 9935322	
Decision Date: 12/20/99    Archive Date: 12/23/99

DOCKET NO.  96-08 772A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for hypertension.

3.  Entitlement to service connection for defective vision.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel



INTRODUCTION

The veteran served on active duty from March 1951 to February 
1953.  This matter is before the Board of Veterans' Appeals 
(Board) on appeal from a November 1995 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio. 

In August 1998, the veteran's claims were remanded by the 
Board for further development, including for VA physical 
examinations.  The veteran failed to report to the scheduled 
examinations.  He did not respond to a letter from the RO 
asking him if he would be willing to report for rescheduled 
examinations.  Accordingly, the veteran's claims will be 
decided on the evidence currently of record.


FINDINGS OF FACT

1.  The veteran's claim for service connection for hearing 
loss is not plausible.  

2.  The veteran's claim for service connection for 
hypertension is not plausible.

3.  All relevant evidence necessary for an equitable 
disposition of the veteran's claim for defective vision has 
been obtained by the RO.
 
4.  The veteran does not have a current acquired eye 
disability etiologically related to service.  


CONCLUSIONS OF LAW

1.  The claim of service connection for hearing loss is not 
well grounded.  38 U.S.C.A. § 5107 (West 1991).

2.  The claim of service connection for hypertension is not 
well grounded.  38 U.S.C.A. § 5107.

3.  A chronic eye disability, not of congenital origin, was 
not incurred in or aggravated by service.  38 U.S.C.A. 
§§ 1110, 5107 (West 1991);  38 C.F.R. § 3.303 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The United States Court of Appeals for Veterans Claims 
(Court) has stated repeatedly that 38 U.S.C.A. § 5107(a) 
unequivocally places an initial burden on a claimant to 
produce evidence that a claim is well grounded.  See Grivois 
v. Brown, 6 Vet. App. 136 (1994); Grottveit v. Brown, 5 Vet. 
App. 91, at 92 (1993); Tirpak v. Derwinski, 2 Vet. App. 609, 
at 610-611 (1992).  A well-grounded claim is a plausible 
claim, that is, a claim which is meritorious on its own or 
capable of substantiation.  Murphy v. Derwinski, 1 Vet. App. 
78, 81 (1990).  The quality and quantity of evidence required 
to meet this statutory burden depends upon the issue 
presented by the claim.  Grottveit at 92-93.  Where a 
determinative issue involves medical causation or a medical 
diagnosis, competent medical evidence to the effect that the 
claim is plausible or possible is required.  Id.

Further, in order for a direct service connection claim to be 
considered plausible, and therefore well grounded, there must 
be evidence of both a current disability and evidence of a 
relationship between that disability and an injury or disease 
incurred in service or some other manifestation of the 
disability during service.  Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992); Brammer v. Derwinski, 3 Vet. App. 223, 
225 (1992); Cuevas v. Principi, 3 Vet. App. 542, 548 (1992).

A claim will also be considered well grounded if the claimed 
condition is observed during service or any applicable 
presumption period, continuity of symptomatology is 
demonstrated thereafter, and competent evidence relates the 
present condition to that symptomatology.  Savage v. Gober, 
10 Vet. App. 488 (1997).

The veteran seeks service connection for defective vision, 
hearing loss and hypertension.  The veteran claims that he 
operated a .50 caliber machine gun without hearing protection 
while serving in Korea.  He maintains that the acoustic 
trauma from the guns caused his current hearing loss.  He 
further maintains that the bright lights from the flares they 
shot into the air and the tracers they shot injured his eyes.  
Finally, the veteran claims that he has had high blood 
pressure ever since he got out of service.  The veteran has 
stated that he was unable to get a job after his return from 
service and he did not have any money to visit doctors to 
follow up on his high blood pressure or other disabilities.
  
The record contains no service medical records.  The RO 
contacted the National Personnel Records Center (NPRC) on 
several occasions in an attempt to obtain such records 
without success.  The NPRC indicated that the veteran's 
service medical records may have been destroyed in a fire.

In August 1995 the veteran submitted pictures from his 
service in Korea.  These pictures show U. S. soldiers, 
armored vehicles and machine gun installations.  The veteran 
also submitted a letter from his wife.  She stated that the 
veteran never wanted to go anyplace, he always wanted to stay 
home.  She said that his blood pressure would be up when he 
went to the doctor, but would be normal at home.

The veteran submitted statements dated in July 1995 from 
James M. Felton, M.D., and from Walter A. Daniel, M.D.  Dr. 
Daniel stated that to the best of his recollection he treated 
the veteran for arterial hypertension from April 1960 to 
December 1987.  Dr. Felton reported that he had treated the 
veteran for hypertension since 1981.

On VA general medical examination in May 1995 the veteran's 
blood pressure was 194/88.  Chest x-rays were normal and 
electrocardiogram was abnormal.  The assessment included 
hypertension under fair control.  A June 1995 VA outpatient 
record indicates that the veteran's hypertension was under 
good control.

VA eye examination in May 1995 revealed the veteran to have 
decreased near and distant vision.  No eye disability was 
noted.  

The veteran complained of decreased hearing in both ears on 
VA audiometric examination in June 1995.  He reported 
constant tinnitus in both ears.  The examiner noted that the 
veteran had bilateral sloping sensorineural hearing loss 
(normal to severe).  

A.  Hearing Loss

The veteran's June 1995 VA audiometric examination does 
reveal that the veteran currently has bilateral hearing loss 
disability for VA purposes.  See 38 C.F.R. § 3.385 (1999).  
However, the VA report did not relate the veteran's hearing 
loss to service.  The Board has considered the veteran's 
claims that he served in combat and that he experienced 
hearing loss as a result of exposure to machine gunfire and 
other noise during service.  However, as a layperson he is 
not competent to render a medical opinion.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992).  Even if the Board 
were to concede that the veteran served in combat and thus 
take as true that he was exposed to acoustic trauma during 
service, as would be required by 38 U.S.C.A. § 1154 (West 
1991) and 38 C.F.R. § 3.304(d), there is no medical evidence 
of record relating the veteran's current hearing loss 
disability to exposure to acoustic trauma in service, more 
than 40 years previously.  Since the veteran has not 
submitted any medical evidence to support his claim, he has 
not met the initial burden of submitting evidence sufficient 
to justify a belief by a fair and impartial individual that 
his claim for service connection for hearing loss is well 
grounded, and this appeal is denied.  See Boeck v. Brown, 6 
Vet. App. 14 (1993); Grivois v. Brown, 6 Vet. App. 136 
(1994).

B.  Hypertension

With respect to the veteran's hypertension, the medical 
evidence of record does verify that the veteran currently has 
hypertension and that he has had hypertension since April 
1960.  However, neither the VA medical records, nor the 
letters from Dr. Felton and Dr. Daniel, have indicated that 
the veteran's hypertension is related to service.  The Board 
notes that the lack of service medical records is not of 
major consequence since the veteran has not asserted that he 
was diagnosed as having hypertension in service.  The veteran 
has claimed to have had hypertension since he got out of 
service.  There is no medical evidence that the veteran had 
hypertension until more than seven years after service and 
there is no medical evidence which provides a nexus between 
the veteran's current hypertension and service.  The veteran 
has not met the initial burden of submitting evidence 
sufficient to justify a belief by a fair and impartial 
individual that his claim for service connection for 
hypertension is well grounded, and this appeal is denied.  
See Boeck ; Grivois.

C.  Defective Vision

The May 1995 VA examination reveals that the veteran has 
defective vision of the eyes.  This examination revealed no 
further disability of the eyes.  While the veteran believes 
that his current defective vision is a result of exposure to 
flares during service, as a layperson he is not competent to 
render a medical opinion.  See Espiritu.  Regardless, 
refractive errors are considered to be 
congenital/developmental in nature and are not a disease or 
injury within the meaning of applicable VA regulation.  38 
C.F.R. § 3.303(c).  Consequently, service connection may not 
be granted for refractive errors.

The Board has also considered whether or not the refractive 
error of the veteran's eyes increased beyond their natural 
progression as a result of any eye trauma or disease the 
veteran experienced during service.  There is no medical 
evidence of record indicating that there was any worsening of 
the refractive errors of the veteran's eyes due to bright 
light exposure the veteran experienced during service. 

Since there is no clinical demonstration that a current eye 
disability, not of congenital or developmental origin, was 
incurred in or aggravated by service, service connection for 
defective vision is not warranted.  38 C.F.R. § 3.303.   


ORDER

Entitlement to service connection for hearing loss is denied.

Entitlement to service connection for hypertension is denied.

Entitlement to service connection for defective vision is 
denied.




		
	U. R. POWELL 
	Member, Board of Veterans' Appeals



 

